365 S.E.2d 296 (1988)
Richard E. WATSON
v.
NORTH CAROLINA REAL ESTATE COMMISSION.
No. 075P88.
Supreme Court of North Carolina.
February 22, 1988.
Satisky & Silverstein, Raleigh, for plaintiff.
Erdman, Boggs & Harkins, Charlotte, for defendant.


*297 ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 22nd day of February 1988."
Upon consideration of the petition filed by Plaintiff in this matter for Temporary Stay of the judgment of the Court of Appeals in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 22nd day of February 1988."